18 A.3d 1031 (2011)
206 N.J. 67
In the Matter of Daniel D. HEDIGER, an Attorney at Law (Attorney No. XXXXXXXXX).
D-55 September Term 2010, 067363.
Supreme Court of New Jersey.
May 16, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-280, concluding that DANIEL D. HEDIGER of HACKENSACK, who was admitted to the bar of this State in 1995, should be censured for violating RPC 1.15(a) (failure to safeguard property) and RPC 1.15(d) and R. 1:21-6 (recordkeeping violations);
And the Disciplinary Review Board having further concluded that respondent should be required to: 1) designate a staff member to assume daily responsibility for the monitoring and proper recording of his trust account activity, 2) submit to the Office of Attorney Ethics reconciliations of his attorney accounts and records, and 3) continue to practice under the supervision of a practicing attorney;
And DANIEL D. HEDIGER having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that DANIEL D. HEDIGER is hereby censured; and it is further
ORDERED that DANIEL D. HEDIGER shall: 1) designate a member of his staff to assume daily responsibility for the monitoring and proper recording of his trust account activity, 2) submit to the Office of Attorney Ethics on a monthly basis reconciliations of his attorney accounts and records prepared by an approved certified public accountant, and 3) continue to practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.